335 F.3d 376
UNITED STATES of America, Plaintiff-Appellant,v.Kelly Donald GOULD, Defendants-Appellee.
No. 02-30629.
United States Court of Appeals, Fifth Circuit.
June 18, 2003.

M. Patricia Jones, Asst. U.S. Atty., Baton Rouge, LA, for Plaintiff-Appellant.
Rebecca L. Hudsmith, Fed. Pub. Def., Joseph R. Streva, Jr., Lafayette, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Middle District of Louisiana; James J. Brady, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion March 28, 2003, 5th Cir., 2003, 326 F.3d 651)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.